Exhibit 10.1
EXECUTION VERSION
REGISTRATION RIGHTS AGREEMENT
by and among
The GEO Group, Inc.
GEO RE Holdings LLC
GEO Care, Inc.
Correctional Services Corporation
CPT Limited Partner LLC
CPT Operating Partnership LP
Correctional Properties Prison Finance LLC
Public Properties Development and Leasing LLC
GEO Holdings I, Inc.
GEO Acquisition II, Inc.
GEO Transport, Inc.
Just Care, Inc.
Cornell Companies, Inc.
Cornell Companies Management Holdings, LLC
Cornell Companies Administration LLC
Cornell Corrections Management, Inc.
CCGI Corporation
Cornell Companies Management Services LP
Cornell Companies Management, LP
Cornell Corrections of Alaska. Inc.
Cornell Corrections of California, Inc.
Cornell Corrections of Texas, Inc.
Cornell Corrections of Rhode Island, Inc.
Cornell Interventions, Inc.
Correctional Systems, Inc.
WBP Leasing, Inc.
Cornell Abraxas Group, Inc.
WBP Leasing, LLC
BII Holding Corporation
BII Holding I Corporation
Behavioral Holding Corp.
Behavioral Acquisition Corp.
B.I. Incorporated
and
Wells Fargo Securities, LLC
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Barclays Capital Inc.
J.P. Morgan Securities LLC
SunTrust Robinson Humphrey, Inc.
Dated as of February 10, 2011

 



--------------------------------------------------------------------------------



 



Registration Rights Agreement
          This Registration Rights Agreement (this “Agreement”) is made and
entered into as of February 10, 2011, by and among The GEO Group, Inc., a
Florida corporation (the “Company”), the Guarantors set forth in Schedule B to
the Purchase Agreement (collectively, the “Guarantors”), and the Initial
Purchasers set forth in Schedule A to the Purchase Agreement (as defined below)
(each an “Initial Purchaser” and, collectively, the “Initial Purchasers”), each
of whom has agreed to purchase the Company’s 6 ⅝% Senior Notes due 2021 (the
“Notes”), fully and unconditionally guaranteed by the Guarantors (the
“Guarantees”), pursuant to the Purchase Agreement (as defined below). The Notes
and the Guarantees attached thereto are herein collectively referred to as the
“Initial Securities.”
          This Agreement is made pursuant to the Purchase Agreement, dated as of
February 1, 2011 (the “Purchase Agreement”), by and among the Company, the
Guarantors and the Initial Purchasers (i) for the benefit of the Initial
Purchasers and (ii) for the benefit of the holders from time to time of the
Initial Securities (including you and each other Initial Purchaser named in the
Purchase Agreement). In order to induce the Initial Purchasers to purchase the
Initial Securities, the Company has agreed to provide the registration rights
set forth in this Agreement. The execution and delivery of this Agreement is a
condition to the obligations of the Initial Purchasers set forth in Section 3(a)
of the Purchase Agreement.
          The parties hereby agree as follows:
          Section 1. Definitions
          As used in this Agreement, the following capitalized terms shall have
the following meanings:
          Advice: As defined in Section 6(c) hereof.
          Broker-Dealer: Any broker or dealer registered under the Exchange Act.
          Closing Date: The date of this Agreement.
          Commission: The Securities and Exchange Commission.
     Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of all of the following (i) the
filing and effectiveness under the Securities Act of the Exchange Offer
Registration Statement relating to the Exchange Securities to be issued in the
Exchange Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Company to the Registrar under the Indenture of Exchange
Securities in the same aggregate principal amount as the aggregate principal
amount of Initial Securities that were tendered by Holders thereof pursuant to
the Exchange Offer.

1



--------------------------------------------------------------------------------



 



          Effectiveness Target Date: As defined in Section 5 hereof.
          Exchange Act: The Securities Exchange Act of 1934, as amended.
     Exchange Offer: The registration by the Company under the Securities Act of
the Exchange Securities pursuant to a Registration Statement pursuant to which
the Company offers the Holders of all outstanding Transfer Restricted Securities
the opportunity to exchange all such outstanding Transfer Restricted Securities
held by such Holders for Exchange Securities in an aggregate principal amount
equal to the aggregate principal amount of the Transfer Restricted Securities
tendered in such exchange offer by such Holders.
     Exchange Offer Registration Statement: The Registration Statement relating
to the Exchange Offer, including the related Prospectus.
     Exchange Securities: The 6 ⅝% Senior Notes due 2021, of the same series
under the Indenture as the Initial Securities, and the Guarantees attached
thereto, to be issued to Holders in exchange for Transfer Restricted Securities
pursuant to this Agreement.
          FINRA: The Financial Industry Regulatory Authority, Inc.
          Holders: As defined in Section 2(b) hereof.
          Indemnified Holder: As defined in Section 8(a) hereof.
     Indenture: The Indenture, dated as of February 10, 2011, among the Company,
the Guarantors and Wells Fargo Corporate Trust Services, as trustee (the
“Trustee”), pursuant to which the Securities are to be issued, as such Indenture
is amended or supplemented from time to time in accordance with the terms
thereof.
     Initial Placement: The issuance and sale by the Company of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.
          Initial Purchasers: As defined in the preamble hereto.
     Initial Securities: The 6 ⅝% Senior Notes due 2021, of the same series
under the Indenture as the Exchange Securities, and the Guarantees attached
thereto, for so long as such securities constitute Transfer Restricted
Securities.
          Interest Payment Date: As defined in the Indenture and the Securities.
          Liquidated Damages: As defined in Section 5 hereof.
     Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.
     Prospectus: The prospectus included in a Registration Statement, as amended
or supplemented by any prospectus supplement and by all other amendments
thereto,

2



--------------------------------------------------------------------------------



 



including post-effective amendments, and all material incorporated by reference
into such Prospectus.
          Registration Default: As defined in Section 5 hereof.
     Registration Statement: Any registration statement of the Company relating
to (a) an offering of Exchange Securities pursuant to an Exchange Offer or
(b) the registration for resale of Transfer Restricted Securities pursuant to
the Shelf Registration Statement, which is filed pursuant to the provisions of
this Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.
          Securities: The Initial Securities and the Exchange Securities.
          Securities Act: The Securities Act of 1933, as amended.
          Shelf Filing Deadline: As defined in Section 4 hereof.
          Shelf Registration Statement: As defined in Section 4 hereof.
     Subsidiaries: A subsidiary of the Company that is material to the business,
financial condition or results of operations of the Company, taken as a whole.
     Transfer Restricted Security: Each Initial Security, until the earliest to
occur of (a) the date on which such Security is exchanged in the Exchange Offer
and entitled to be resold to the public by the Holder thereof without complying
with the prospectus delivery requirements of the Securities Act, (b) the date on
which such Security has been effectively registered under the Securities Act and
disposed of in accordance with a Shelf Registration Statement and (c) the date
on which such Security is distributed to the public pursuant to Rule 144 under
the Securities Act or by a Broker-Dealer pursuant to the “Plan of Distribution”
contemplated by the Exchange Offer Registration Statement (including delivery of
the Prospectus contained therein).
     Trust Indenture Act: The Trust Indenture Act of 1939 (15 U.S.C.
Sections 77aaa to 77bbbb) as in effect on the date of the Indenture.
     Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.
          Section 2. Securities Subject To This Agreement
          (a) Transfer Restricted Securities. The securities entitled to the
benefits of this Agreement are the Transfer Restricted Securities.
          (b) Holders of Transfer Restricted Securities. A Person is deemed to
be a holder of Transfer Restricted Securities (each, a “Holder”) whenever such
Person owns Transfer Restricted Securities.

3



--------------------------------------------------------------------------------



 



          Section 3. Registered Exchange Offer
          (a) Unless the Exchange Offer shall not be permissible under
applicable law or Commission policy (after the procedures set forth in Section
6(a) below have been complied with), each of the Company and the Guarantors
shall (i) cause to be filed with the Commission as soon as practicable after the
Closing Date, but in no event later than 75 days after the Closing Date, a
Registration Statement under the Securities Act relating to the Exchange
Securities and the Exchange Offer, (ii) use its best efforts to cause such
Registration Statement to become effective at the earliest possible time, but in
no event later than 180 days after the Closing Date, (iii) in connection with
the foregoing, file (A) all pre-effective amendments to such Registration
Statement as may be necessary in order to cause such Registration Statement to
become effective and (B) if applicable, a post-effective amendment to such
Registration Statement pursuant to Rule 430A under the Securities Act,
(iv) cause all necessary filings in connection with the registration and
qualification of the Exchange Securities to be made under the Blue Sky laws of
such jurisdictions as are necessary to permit Consummation of the Exchange
Offer, and (v) upon the effectiveness of such Registration Statement, commence
the Exchange Offer. The Exchange Offer Registration Statement shall be on the
appropriate form permitting registration of the Exchange Securities to be
offered in exchange for the Transfer Restricted Securities and to permit resales
of Securities held by Broker-Dealers as contemplated by Section 3(c) below.
          (b) The Company and the Guarantors shall cause the Exchange Offer
Registration Statement to be effective continuously and shall keep the Exchange
Offer open for a period of not less than the minimum period required under
applicable federal and state securities laws to Consummate the Exchange Offer;
provided, however, that in no event shall such period be less than 20 business
days after the date notice of the Exchange Offer is mailed to the Holders. The
Company and the Guarantors shall cause the Exchange Offer to comply with all
applicable federal and state securities laws. No securities other than the
Exchange Securities shall be included in the Exchange Offer Registration
Statement. Each of the Company and the Guarantors shall use its best efforts to
cause the Exchange Offer to be Consummated on the earliest practicable date
after the Exchange Offer Registration Statement has become effective, but in no
event later than 30 days after the Exchange Offer Registration Statement has
become effective.
          (c) The Company shall indicate in a “Plan of Distribution” section
contained in the Prospectus forming a part of the Exchange Offer Registration
Statement that any Broker-Dealer who holds Initial Securities that are Transfer
Restricted Securities and that were acquired for its own account as a result of
market-making activities or other trading activities (other than Transfer
Restricted Securities acquired directly from the Company), may exchange such
Initial Securities pursuant to the Exchange Offer; however, such Broker-Dealer
may be deemed to be an “underwriter” within the meaning of the Securities Act
and must, therefore, deliver a prospectus meeting the requirements of the
Securities Act in connection with any resales of the Exchange Securities
received by such Broker-Dealer in the Exchange Offer, which prospectus delivery
requirement may be satisfied by the delivery by such Broker-Dealer of the
Prospectus contained in the Exchange Offer Registration Statement. Such “Plan of
Distribution” section shall also contain all other information with respect to
such resales by Broker-Dealers that the Commission may require in order to
permit such resales pursuant thereto, but such “Plan of Distribution” shall not
name any such Broker-Dealer or disclose the amount of Securities held by

4



--------------------------------------------------------------------------------



 



any such Broker-Dealer except to the extent required by the Commission as a
result of a change in policy after the date of this Agreement.
          Each of the Company and the Guarantors shall use its best efforts to
keep the Exchange Offer Registration Statement continuously effective,
supplemented and amended as required by the provisions of Section 6(c) below to
the extent necessary to ensure that it is available for resales of Securities
acquired by Broker-Dealers for their own accounts as a result of market-making
activities or other trading activities, and to ensure that it conforms with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period
ending on the earlier of (i) 180 days from the date on which the Exchange Offer
Registration Statement is declared effective and (ii) the date on which a
Broker-Dealer is no longer required to deliver a prospectus in connection with
market-making or other trading activities.
          The Company shall provide sufficient copies of the latest version of
such Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.
          Section 4. Shelf Registration
          (a) Shelf Registration. If (i) the Company and the Guarantors are not
required to file an Exchange Offer Registration Statement or to consummate the
Exchange Offer because the Exchange Offer is not permitted by applicable law or
Commission policy (after the procedures set forth in Section 6(a) below have
been complied with), or (ii) any Holder of Transfer Restricted Securities
notifies the Company in writing prior to the 20th day following the consummation
of the Exchange Offer that (A) such Holder is prohibited by applicable law or
Commission policy from participating in the Exchange Offer, or (B) such Holder
may not resell the Exchange Securities acquired by it in the Exchange Offer to
the public without delivering a prospectus and that the Prospectus contained in
the Exchange Offer Registration Statement is not appropriate or available for
such resales by such Holder, or (C) such Holder is a Broker-Dealer and holds
Initial Securities acquired directly from the Company or one of its affiliates,
then, upon such Holder’s request, the Company and the Guarantors shall:
     (x) cause to be filed a shelf registration statement pursuant to Rule 415
under the Securities Act, which may be an amendment to the Exchange Offer
Registration Statement (in either event, the “Shelf Registration Statement”) as
promptly as practicable (such date being the “Shelf Filing Deadline”), which
Shelf Registration Statement shall provide for resales of all Transfer
Restricted Securities the Holders of which shall have provided the information
required pursuant to Section 4(b) hereof; and
     (y) use their best efforts to cause such Shelf Registration Statement to be
declared effective by the Commission on or before the 75th day after the Shelf
Filing Deadline (or if such 75th day is not a business day, the next succeeding
business day).
     Each of the Company and the Guarantors shall use its best efforts to keep
such Shelf Registration Statement continuously effective, supplemented and
amended as required by the provisions of Sections 6(b) and (c) hereof to the
extent necessary to ensure that it is available for resales of Securities by the
Holders of Transfer Restricted Securities entitled to the benefit of this

5



--------------------------------------------------------------------------------



 



Section 4(a), and to ensure that it conforms with the requirements of this
Agreement, the Securities Act and the policies, rules and regulations of the
Commission as announced from time to time, for a period of at least one year
following the effective date of such Shelf Registration Statement (or shorter
period that will terminate when all the Securities covered by such Shelf
Registration Statement have been sold pursuant to such Shelf Registration
Statement).
          (b) Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement. No Holder of Transfer Restricted Securities may
include any of its Transfer Restricted Securities in any Shelf Registration
Statement pursuant to this Agreement unless and until such Holder furnishes to
the Company in writing, within 10 business days after receipt of a request
therefor, such information as the Company may reasonably request for use in
connection with any Shelf Registration Statement or Prospectus or preliminary
prospectus included therein. Each Holder as to which any Shelf Registration
Statement is being effected agrees to furnish promptly to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Holder not materially misleading.
          Section 5. Liquidated Damages
          If (i) any of the Registration Statements required by this Agreement
is not filed with the Commission on or prior to the date specified for such
filing in this Agreement, (ii) any of such Registration Statements has not been
declared effective by the Commission on or prior to the date specified for such
effectiveness in this Agreement (the “Effectiveness Target Date”), (iii) the
Exchange Offer has not been Consummated within 30 business days after the
Effectiveness Target Date with respect to the Exchange Offer Registration
Statement or (iv) any Registration Statement required by this Agreement is filed
and declared effective but shall thereafter cease to be effective or fail to be
usable for its intended purpose without being succeeded immediately by a
post-effective amendment to such Registration Statement that cures such failure
and that is itself immediately declared effective (each such event referred to
in clauses (i) through (iv), a “Registration Default”), the Company hereby
agrees to pay to each Holder of the Notes affected thereby Liquidated Damages in
an amount equal to one quarter of one percent (0.25%) per annum on principal
amounts of the Notes held by such Holder during the 90-day period immediately
following the occurrence of any Registration Default and shall increase by an
additional one quarter of one percent (0.25%) per annum on the principal amounts
of such Notes at the end of each subsequent 90-day period, but in no event shall
such increase exceed 1.00% per annum (any such interest assessed upon the
occurrence of Registration Default is referred to as “Liquidated Damages”).
Following the cure of all Registration Defaults relating to any particular
Notes, the Liquidated Damages payable with respect to the Notes as a result of
the provisions of this paragraph shall cease; provided, however, that, if after
any such reduction in interest rate, a different Registration Default occurs,
the interest rate borne by the relevant Notes shall again be increased pursuant
to the foregoing provision but shall initially be one quarter of one percent
(0.25%) per annum regardless of the rate in effect with respect to any prior
Registration Default at the time of cure of such Registration Default.
          All obligations of the Company and the Guarantors set forth in the
preceding paragraph that are outstanding with respect to any Notes at the time
such security ceases to be a

6



--------------------------------------------------------------------------------



 



Transfer Restricted Security shall survive until such time as all such
obligations with respect to such Notes shall have been satisfied in full.
          Section 6. Registration Procedures
          (a) Exchange Offer Registration Statement. In connection with the
Exchange Offer, the Company and the Guarantors shall comply with all of the
provisions of Section 6(c) below, shall use their best efforts to effect such
exchange to permit the sale of Transfer Restricted Securities being sold in
accordance with the intended method or methods of distribution thereof, and
shall comply with all of the following provisions:
     (i) If in the reasonable opinion of counsel to the Company there is a
question as to whether the Exchange Offer is permitted by applicable law, each
of the Company and the Guarantors hereby agrees to seek a no-action letter or
other favorable decision from the Commission allowing the Company and the
Guarantors to Consummate an Exchange Offer for such Initial Securities. Each of
the Company and the Guarantors hereby agrees to pursue the issuance of such a
decision to the Commission staff level but shall not be required to take
commercially unreasonable action to effect a change of Commission policy. Each
of the Company and the Guarantors hereby agrees, however, to (A) participate in
telephonic conferences with the Commission, (B) deliver to the Commission staff
an analysis prepared by counsel to the Company setting forth the legal bases, if
any, upon which such counsel has concluded that such an Exchange Offer should be
permitted and (C) diligently pursue a favorable resolution by the Commission
staff of such submission.
     (ii) As a condition to its participation in the Exchange Offer pursuant to
the terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Company, prior to the Consummation thereof, a
written representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any person to participate in, a distribution of the Exchange Securities to be
issued in the Exchange Offer and (C) it is acquiring the Exchange Securities in
its ordinary course of business. In addition, all such Holders of Transfer
Restricted Securities shall otherwise cooperate in the Company’s preparations
for the Exchange Offer. Each Holder hereby acknowledges and agrees that any
Broker-Dealer and any such Holder using the Exchange Offer to participate in a
distribution of the securities to be acquired in the Exchange Offer (1) could
not under Commission policy as in effect on the date of this Agreement rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available
May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (which may include any
no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Securities Act
in connection with a secondary resale transaction and that such a secondary
resale transaction should be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as

7



--------------------------------------------------------------------------------



 



applicable, of Regulation S-K if the resales are of Exchange Securities obtained
by such Holder in exchange for Initial Securities acquired by such Holder
directly from the Company.
          (b) Shelf Registration Statement. In connection with the Shelf
Registration Statement, each of the Company and the Guarantors shall comply with
all the provisions of Section 6(c) below and shall use their best efforts to
effect such registration to permit the sale of the Transfer Restricted
Securities being sold in accordance with the intended method or methods of
distribution thereof, and pursuant thereto each of the Company and the
Guarantors will as expeditiously as possible prepare and file with the
Commission a Registration Statement relating to the registration on any
appropriate form under the Securities Act, which form shall be available for the
sale of the Transfer Restricted Securities in accordance with the intended
method or methods of distribution thereof.
          (c) General Provisions. In connection with any Registration Statement
and any Prospectus required by this Agreement to permit the sale or resale of
Transfer Restricted Securities (including, without limitation, any Registration
Statement and the related Prospectus required to permit resales of Transfer
Restricted Securities by Broker-Dealers), each of the Company and the Guarantors
shall:
     (i) use its best efforts to keep such Registration Statement continuously
effective and provide all requisite financial statements (including, if required
by the Securities Act or any regulations thereunder, financial statements of the
Guarantors) for the period specified in Section 3 or 4 of this Agreement, as
applicable; upon the occurrence of any event that would cause any such
Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Transfer Restricted Securities during the period required by this
Agreement, the Company shall file promptly an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
best efforts to cause such amendment to be declared effective and such
Registration Statement and the related Prospectus to become usable for their
intended purpose(s) as soon as practicable thereafter;
     (ii) prepare and file with the Commission such amendments and
post-effective amendments to the Registration Statement as may be necessary to
keep the Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as applicable, or such shorter period as will terminate
when all Transfer Restricted Securities covered by such Registration Statement
have been sold; cause the Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424 and 430A under the Securities Act in a timely manner; and comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

8



--------------------------------------------------------------------------------



 



     (iii) advise the underwriter(s), if any, and selling Holders promptly and,
if requested by such Persons, to confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, and (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to make the statements
therein not misleading. If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or Blue Sky laws, each of the
Company and the Guarantors shall use its best efforts to obtain the withdrawal
or lifting of such order at the earliest possible time;
     (iv) furnish without charge to each of the Initial Purchasers, each selling
Holder named in any Registration Statement, and each of the underwriter(s), if
any, before filing with the Commission, copies of any Registration Statement or
any Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review of such Holders and underwriter(s) in
connection with such sale, if any, for a period of at least five business days,
and the Company will not file any such Registration Statement or Prospectus or
any amendment or supplement to any such Registration Statement or Prospectus
(including all such documents incorporated by reference) to which an Initial
Purchaser of Transfer Restricted Securities covered by such Registration
Statement or the underwriter(s), if any, shall reasonably object in writing
within five business days after the receipt thereof (such objection to be deemed
timely made upon confirmation of telecopy transmission within such period). The
objection of an Initial Purchaser or underwriter, if any, shall be deemed to be
reasonable if such Registration Statement, amendment, Prospectus or supplement,
as applicable, as proposed to be filed, contains a material misstatement or
omission;
     (v) promptly prior to the filing of any document that is to be incorporated
by reference into a Registration Statement or Prospectus, provide copies of such
document to the Initial Purchasers, each selling Holder named in any
Registration Statement, and to the underwriter(s), if any, make the Company’s
and the Guarantors’ representatives available for discussion of such document
and other customary due diligence matters, and include such information in such
document prior to the filing thereof as such selling Holders or underwriter(s),
if any, reasonably may request;

9



--------------------------------------------------------------------------------



 



     (vi) make available at reasonable times for inspection by the Initial
Purchasers, any managing underwriter participating in any disposition pursuant
to such Registration Statement and any attorney or accountant retained by such
Initial Purchasers or any of the underwriter(s), all financial and other
records, pertinent corporate documents and properties of the Company and each of
the Guarantors and cause the officers, directors and employees of the Company
and each of the Guarantors to supply all information reasonably requested by any
such Holder, underwriter, attorney or accountant in connection with such
Registration Statement subsequent to the filing thereof and prior to its
effectiveness;
     (vii) if requested by any selling Holders or the underwriter(s), if any,
promptly incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Securities, information with
respect to the principal amount of Transfer Restricted Securities being sold to
such underwriter(s), the purchase price being paid therefor and any other terms
of the offering of the Transfer Restricted Securities to be sold in such
offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment;
     (viii) cause the Transfer Restricted Securities covered by the Registration
Statement to be rated with the appropriate rating agencies, if so requested by
the Holders of a majority in aggregate principal amount of Securities covered
thereby or the underwriter(s), if any;
     (ix) furnish to each selling Holder and each of the underwriter(s), if any,
without charge, at least one copy of the Registration Statement, as first filed
with the Commission, and of each amendment thereto, including financial
statements and schedules, all documents incorporated by reference therein and
all exhibits (including exhibits incorporated therein by reference);
     (x) deliver to each selling Holder and each of the underwriter(s), if any,
without charge, as many copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Persons reasonably
may request; each of the Company and the Guarantors hereby consents to the use
of the Prospectus and any amendment or supplement thereto by each of the selling
Holders and each of the underwriter(s), if any, in connection with the offering
and the sale of the Transfer Restricted Securities covered by the Prospectus or
any amendment or supplement thereto;
     (xi) enter into such agreements (including an underwriting agreement), and
make such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Registration Statement
contemplated by this Agreement, all to such extent as may be requested by any
Initial Purchaser or by any Holder of Transfer Restricted Securities or
underwriter in connection with any sale or resale pursuant to any

10



--------------------------------------------------------------------------------



 



Registration Statement contemplated by this Agreement; and whether or not an
underwriting agreement is entered into and whether or not the registration is an
Underwritten Registration, each of the Company and the Guarantors shall:
     (1) furnish to each Initial Purchaser, each selling Holder and each
underwriter, if any, in such substance and scope as they may request and as are
customarily made by issuers to underwriters in primary underwritten offerings,
upon the date of the Consummation of the Exchange Offer and, if applicable, the
effectiveness of the Shelf Registration Statement:
     (A) a certificate, dated the date of Consummation of the Exchange Offer or
the date of effectiveness of the Shelf Registration Statement, as the case may
be, signed by the Chief Financial Officer of the Company and the Guarantors,
confirming, as of the date thereof, the matters set forth in Section 7(i) of the
Purchase Agreement, and such other matters as such parties may reasonably
request;
     (B) opinions, dated the date of Consummation of the Exchange Offer or the
date of effectiveness of the Shelf Registration Statement, as the case may be,
of counsel for the Company and the Guarantors, covering the matters set forth in
Sections 5(f) and 5(g) of the Purchase Agreement and such other matters as such
parties may reasonably request, and in any event including a statement to the
effect that such counsel has participated in conferences with officers and other
representatives of the Company and the Guarantors, representatives of the
independent public accountants for the Company and the Guarantors, the Initial
Purchasers’ representatives and the Initial Purchasers’ counsel in connection
with the preparation of such Registration Statement and the related Prospectus
and has considered the matters required to be stated therein and the statements
contained therein, although such counsel has not independently verified the
accuracy, completeness or fairness of such statements; and that such counsel
advises that, on the basis of the foregoing, no facts came to such counsel’s
attention that caused such counsel to believe that the applicable Registration
Statement, at the time such Registration Statement or any post-effective
amendment thereto became effective, and, in the case of the Exchange Offer
Registration Statement, as of the date of Consummation, contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
that the Prospectus contained in such Registration Statement as of its date and,
in the case of the opinion dated the date of Consummation of the Exchange Offer,
as of the date of Consummation, contained an untrue statement of a material fact
or omitted to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Without limiting the foregoing, such counsel may state further that
such counsel assumes no responsibility for, and has not independently verified,
the accuracy, completeness or fairness of the

11



--------------------------------------------------------------------------------



 



financial statements, notes and schedules and other financial data included in
any Registration Statement contemplated by this Agreement or the related
Prospectus; and
     (C) a customary comfort letter or letters, dated as of the date of
Consummation of the Exchange Offer or the date of effectiveness of the Shelf
Registration Statement, as the case may be, from the Company’s independent
accountants or any other independent accountants that have reviewed any
financial statements included or incorporated by reference in any Registration
Statement, in the customary form and covering matters of the type customarily
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and affirming the matters set forth in the comfort
letters delivered pursuant to Sections 5(a), (b) and (c) of the Purchase
Agreement, without exception;
     (2) set forth in full or incorporate by reference in the underwriting
agreement, if any, the indemnification provisions and procedures of Section 8
hereof with respect to all parties to be indemnified pursuant to said Section;
and
     (3) deliver such other documents and certificates as may be reasonably
requested by such parties to evidence compliance with clause (A) above and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company or the Guarantors pursuant to this clause
(xi), if any.
          If at any time the representations and warranties of the Company or
the Guarantors contemplated in this clause (xi) cease to be true and correct,
the Company or the Guarantors shall so advise the Initial Purchasers and the
underwriter(s), if any, and each selling Holder promptly and, if requested by
such Persons, shall confirm such advice in writing;
     (xii) prior to any public offering of Transfer Restricted Securities,
cooperate with the selling Holders, the underwriter(s), if any, and their
respective counsel in connection with the registration and qualification of the
Transfer Restricted Securities under the securities or Blue Sky laws of such
jurisdictions as the selling Holders or underwriter(s) may request and do any
and all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Transfer Restricted Securities covered by the Shelf
Registration Statement; provided, however, that neither the Company nor any of
the Guarantors shall be required to register or qualify as a foreign corporation
where it is not then so qualified or to take any action that would subject it to
the service of process in suits or to taxation, other than as to matters and
transactions relating to the Registration Statement, in any jurisdiction where
it is not then so subject;
     (xiii) shall issue, upon the request of any Holder of Initial Securities
covered by the Shelf Registration Statement, Exchange Securities, having an
aggregate principal amount equal to the aggregate principal amount of Initial
Securities surrendered to the Company by such Holder in exchange therefor or
being sold by such Holder; such Exchange Securities to be registered in the name
of such Holder or in the name of the

12



--------------------------------------------------------------------------------



 



purchaser(s) of such Securities, as the case may be; in return, the Initial
Securities held by such Holder shall be surrendered to the Company for
cancellation;
     (xiv) cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and not bearing any restrictive
legends; and enable such Transfer Restricted Securities to be in such
denominations and registered in such names as the Holders or the underwriter(s),
if any, may request at least two business days prior to any sale of Transfer
Restricted Securities made by such Holders or underwriter(s);
     (xv) use its best efforts to cause the Transfer Restricted Securities
covered by the Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter(s), if any, to consummate the
disposition of such Transfer Restricted Securities, subject to the proviso
contained in clause (xii) above;
     (xvi) if any fact or event contemplated by Section 6(c)(iii)(D) above shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading;
     (xvii) provide a CUSIP number for all Notes comprising Exchange Securities
not later than the effective date of the Registration Statement and provide the
Trustee under the Indenture with printed certificates for the Exchange
Securities which are in a form eligible for deposit with the Depositary Trust
Company;
     (xviii) cooperate and assist in any filings required to be made with FINRA
and in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of FINRA, and use its
reasonable best efforts to cause such Registration Statement to become effective
and approved by such governmental agencies or authorities as may be necessary to
enable the Holders selling Transfer Restricted Securities to consummate the
disposition of such Transfer Restricted Securities;
     (xix) otherwise use its best efforts to comply with all applicable rules
and regulations of the Commission, and make generally available to its security
holders, as soon as practicable, a consolidated earnings statement meeting the
requirements of Rule 158 (which need not be audited) for the twelve-month period
(A) commencing at the end of any fiscal quarter in which Transfer Restricted
Securities are sold to underwriters in a firm or best efforts Underwritten
Offering or (B) if not sold to underwriters in such an offering, beginning with
the first month of the Company’s first fiscal quarter commencing after the
effective date of the Registration Statement;

13



--------------------------------------------------------------------------------



 



     (xx) cause the Indenture to be qualified under the Trust Indenture Act not
later than the effective date of the first Registration Statement required by
this Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Securities to effect such changes to the Indenture as may be required
for such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute and use its best efforts to cause the Trustee to
execute, all documents that may be required to effect such changes and all other
forms and documents required to be filed with the Commission to enable such
Indenture to be so qualified in a timely manner;
     (xxi) cause all Transfer Restricted Securities covered by the Registration
Statement to be listed on each securities exchange on which similar securities
issued by the Company are then listed if requested by the Holders of a majority
in aggregate principal amount of Initial Securities or the managing
underwriter(s), if any; and
     (xxii) provide promptly to each Holder upon request each document filed
with the Commission pursuant to the requirements of Section 13 and Section 15 of
the Exchange Act.
          Each Holder agrees by acquisition of a Transfer Restricted Security
that, upon receipt of any notice from the Company of the existence of any fact
of the kind described in Section 6(c)(iii)(D) hereof, such Holder will forthwith
discontinue disposition of Transfer Restricted Securities pursuant to the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof,
or until it is advised in writing (the “Advice”) by the Company that the use of
the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice. In the event
the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to
Section 6(c)(iii)(D) hereof to and including the date when each selling Holder
covered by such Registration Statement shall have received the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof or
shall have received the Advice; however, no such extension shall be taken into
account in determining whether Liquidated Damages are due pursuant to Section 5
hereof or the amount of such Liquidated Damages, it being agreed that the
Company’s option to suspend use of a Registration Statement pursuant to this
paragraph shall be treated as a Registration Default for purposes of Section 5.
          Section 7. Registration Expenses
          (a) All expenses incident to the Company’s and the Guarantors’
performance of or compliance with this Agreement will be borne by the Company
and the Guarantors, jointly and severally, regardless of whether a Registration
Statement becomes effective, including without limitation: (i) all registration
and filing fees and expenses (including filings made by any Initial Purchaser or
Holder with FINRA (and, if applicable, the fees and expenses of any

14



--------------------------------------------------------------------------------



 



“qualified independent underwriter” and its counsel that may be required by the
rules and regulations of FINRA)), up to $10,000; (ii) all fees and expenses of
compliance with federal securities and state Blue Sky or securities laws;
(iii) all expenses of printing (including printing certificates for the Exchange
Securities to be issued in the Exchange Offer and printing of Prospectuses),
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel for the Company and the Guarantors, and, subject to Section 7(b)
below, the Holders of Transfer Restricted Securities; (v) all application and
filing fees in connection with listing the Exchange Securities on a national
securities exchange or automated quotation system pursuant to the requirements
thereof; (vi) all fees and disbursements of independent certified public
accountants of the Company and each of the Guarantors (including the expenses of
any special audit and comfort letters required by or incident to such
performance); and (vii) all fees and expenses relating to the qualification of
the Indenture under the applicable securities laws.
          Each of the Company and the Guarantors will, in any event, bear its
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expenses
of any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.
          (b) In connection with any Registration Statement required by this
Agreement (including, without limitation, the Exchange Offer Registration
Statement and the Shelf Registration Statement), the Company and the Guarantors,
jointly and severally, will reimburse the Initial Purchasers and the Holders of
Transfer Restricted Securities being tendered in the Exchange Offer and/or
resold pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or registered pursuant to the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel, who shall be Shearman & Sterling or such other counsel as may
be chosen by the Holders of a majority in principal amount of the Transfer
Restricted Securities for whose benefit such Registration Statement is being
prepared.
          Section 8. Indemnification
          (a) The Company and the Guarantors, jointly and severally, agree to
indemnify and hold harmless (i) each Holder and (ii) each person, if any, who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) any Holder (any of the persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including without limitation and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), joint or several, directly or indirectly caused by, related
to, based upon, arising out of or in connection with any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (or any amendment or supplement thereto), or any
omission or alleged omission to state therein a material fact required to be
stated therein or

15



--------------------------------------------------------------------------------



 



necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages, liabilities or expenses are caused by an untrue
statement or omission or alleged untrue statement or omission that is made in
reliance upon and in conformity with information relating to any of the Holders
furnished in writing to the Company by any of the Holders expressly for use
therein. This indemnity agreement shall be in addition to any liability which
the Company or any of the Guarantors may otherwise have.
          (b) Each Holder of Transfer Restricted Securities agrees, severally
and not jointly, to indemnify and hold harmless the Company, the Guarantors and
their respective directors and officers of the Company and the Guarantors who
sign a Registration Statement, and any person controlling (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Company
or any of the Guarantors, and the respective offices, directors, partners,
employees, representatives and agents of each such person, to the same extent as
the foregoing indemnity from the Company and the Guarantors to each of the
Indemnified Holders, but only with respect to claims and actions based on
information relating to such Holder furnished in writing by such Holder
expressly for use in any Registration Statement. In case any action or
proceeding shall be brought against the Company, the Guarantors or their
respective directors or officers or any such controlling person in respect of
which indemnity may be sought against a Holder of Transfer Restricted
Securities, such Holder shall have the rights and duties given the Company and
the Guarantors and the Company, the Guarantors or their respective directors or
officers or such controlling person shall have the rights and duties given to
each Holder by the preceding paragraph. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the
proceeds received by such Holder upon the sale of the Securities giving rise to
such indemnification obligation.
          (c) Promptly after receipt by an indemnified party under this
Section 8 of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party in
writing of the claim or the commencement of that action; provided, however, that
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under this Section 8 except to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and; provided further that
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have to an indemnified party otherwise than under this
Section 8. If any such claim or action shall be brought against an indemnified
party, and it shall notify the indemnifying party thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it
wishes, jointly with any other similarly notified indemnifying party, to assume
the defense thereof with counsel reasonably satisfactory to the indemnified
party. After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that the Indemnified Holders shall have the right to employ counsel to
represent jointly the Indemnified Holders and those Indemnified Holders and
their respective directors, officers, employees and controlling persons who may
be subject to liability arising out of any claim in respect of which indemnity
may be sought by the Indemnified Holders against the Company or any of the
Guarantors under this Section 8 if, in the reasonable judgment of the
Indemnified

16



--------------------------------------------------------------------------------



 



Holders, it is advisable for the Indemnified Holders and those directors,
officers, employees and controlling persons to be jointly represented by
separate counsel, and in that event the fees and expenses of such separate
counsel shall be paid by the Company and the Guarantors. No indemnifying party
shall (i) without the prior written consent of the indemnified parties (which
consent shall not be unreasonably withheld), settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding, or (ii) be
liable for any settlement of any such action effected without its written
consent (which consent shall not be unreasonably withheld), but if settled with
the consent of the indemnifying party or if there be a final judgment of the
plaintiff in any such action, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment.
          (d) If the indemnification provided for in this Section 8 is
unavailable to an indemnified party under Section 8(a) or Section 8(b) hereof
(other than by reason of exceptions provided in those Sections) in respect of
any losses, claims, damages, liabilities, judgments, actions or expenses
referred to therein, then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Holders, on the other hand, from the Initial Placement (which in the
case of the Company and the Guarantors shall be deemed to be equal to the total
gross proceeds from the Initial Placement as set forth on the cover page of the
Offering Memorandum), the amount of Liquidated Damages which did not become
payable as a result of the filing of the Registration Statement resulting in
such losses, claims, damages, liabilities, judgments actions or expenses, and
such Registration Statement, or if such allocation is not permitted by
applicable law, the relative fault of the Company and the Guarantors, on the one
hand, and of the Indemnified Holder, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Company and the Guarantors, on the one hand, and of
the Indemnified Holder, on the other, shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or any of the Guarantors or by the
Indemnified Holder and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.
          The Company, the Guarantors and each Holder of Transfer Restricted
Securities agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation (even if
the Holders were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable

17



--------------------------------------------------------------------------------



 



considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages, liabilities or expenses referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8, none of the Holders (and its
related Indemnified Holders) shall be required to contribute, in the aggregate,
any amount in excess of the amount by which the total discount received by such
Holder with respect to the Initial Securities exceeds the amount of any damages
which such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Holders’ obligations to
contribute pursuant to this Section 8(d) are several in proportion to the
respective principal amount of Initial Securities held by each of the Holders
hereunder and not joint.
          Section 9. Rule 144A
          Unless the Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, each of the Company and the Guarantors
shall, for so long as any Transfer Restricted Securities remain outstanding,
make available to any Holder or beneficial owner of Transfer Restricted
Securities in connection with any sale thereof and any prospective purchaser of
such Transfer Restricted Securities from such Holder or beneficial owner, the
information required by Rule 144A(d)(4) under the Securities Act in order to
permit resales of such Transfer Restricted Securities pursuant to Rule 144A.
          Section 10. Participation In Underwritten Registrations
          No Holder may participate in any Underwritten Registration hereunder
unless such Holder (a) agrees to sell such Holder’s Transfer Restricted
Securities on the basis provided in any underwriting arrangements approved by
the Persons entitled hereunder to approve such arrangements and (b) completes
and executes all reasonable questionnaires, powers of attorney, indemnities,
underwriting agreements, lock-up letters and other documents required under the
terms of such underwriting arrangements.
          Section 11. Selection Of Underwriters
          The Holders of Transfer Restricted Securities covered by the Shelf
Registration Statement who desire to do so may sell such Transfer Restricted
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment banker or investment bankers and manager or managers that will
administer the offering will be selected by the Holders of a majority in
aggregate principal amount of the Transfer Restricted Securities included in
such offering; provided, that such investment bankers and managers must be
reasonably satisfactory to the Company.

18



--------------------------------------------------------------------------------



 



          Section 12. Miscellaneous
          (a) Remedies. Each of the Company and the Guarantors hereby agrees
that monetary damages would not be adequate compensation for any loss incurred
by reason of a breach by it of the provisions of this Agreement and hereby
agrees to waive the defense in any action for specific performance that a remedy
at law would be adequate.
          (b) No Inconsistent Agreements. Each of the Company and the Guarantors
will not, on or after the date of this Agreement, enter into any agreement with
respect to its securities that is inconsistent with the rights granted to the
Holders in this Agreement or otherwise conflicts with the provisions hereof.
Neither the Company nor any of the Guarantors has entered into any agreement
granting any registration rights with respect to its securities to any Person.
The rights granted to the Holders hereunder do not in any way conflict with and
are not inconsistent with the rights granted to the holders of the Company’s or
any of the Guarantors’ securities under any agreement in effect on the date
hereof.
          (c) Adjustments Affecting the Securities. The Company will not take
any action, or permit any change to occur, with respect to the Securities that
would materially and adversely affect the ability of the Holders to Consummate
any Exchange Offer, unless such action or change is required by applicable law.
          (d) Amendments and Waivers. The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to or departures
from the provisions hereof may not be given unless the Company has obtained the
written consent of Holders of a majority of the outstanding principal amount of
Transfer Restricted Securities (excluding any Transfer Restricted Securities
held by the Company or its affiliates). Notwithstanding the foregoing, a waiver
or consent to departure from the provisions hereof that relates exclusively to
the rights of Holders whose securities are being tendered pursuant to the
Exchange Offer and that does not affect directly or indirectly the rights of
other Holders whose securities are not being tendered pursuant to such Exchange
Offer may be given by the Holders of a majority of the outstanding principal
amount of Transfer Restricted Securities being tendered or registered; provided
that, with respect to any matter that directly or indirectly affects the rights
of any Initial Purchaser hereunder, the Company shall obtain the written consent
of each such Initial Purchaser with respect to which such amendment,
qualification, supplement, waiver, consent or departure is to be effective.
          (e) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:
     (i) if to a Holder, at the address set forth on the records of the
Registrar under the Indenture, with a copy to the Registrar under the Indenture;
and
     (ii) if to the Company or any Guarantor:
The GEO Group, Inc.
One Park Place
621 NW 53rd Street

19



--------------------------------------------------------------------------------



 



Suite 700
Boca Raton, FL 33487
Facsimile: (561) 999-7744
Attention: John J. Bulfin, Esq.
with a copy to:
Akerman Senterfitt
One Southeast Third Avenue
25th Floor
Miami, FL 33131-1714
Facsimile: (305) 374-5095
Attention: Jose Gordo
     (iii) if to the Initial Purchasers:
c/o Wells Fargo Securities, LLC
301 S. College St.
Charlotte, NC 28202
Facsimile: (704) 383-9165
Attention: Transaction Management Department
with a copy to:
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022-6069
Facsimile: (646) 848-7293
Attention: Andrew Schleider
          All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five business
days after being deposited in the mail, postage prepaid, if mailed; when
answered back, if telexed; when receipt acknowledged, if faxed; and on the next
business day, if timely delivered to an air courier guaranteeing overnight
delivery.
          Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.
          (f) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including without limitation and without the need for an express assignment,
subsequent Holders of Transfer Restricted Securities; provided, however, that
this Agreement shall not inure to the benefit of or be binding upon a successor
or assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.

20



--------------------------------------------------------------------------------



 



          (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
          (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          (i) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.
          (j) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
          (k) Entire Agreement. This Agreement together with the Purchase
Agreement, the Securities, and the Indenture is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
[Remainder of this Page Intentionally Left Blank]

21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

            The Geo Group, Inc.
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   Sr.
VP & CFO     

            GEO RE Holdings LLC
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   Sr.
VP & Treasurer     

            GEO Care, Inc.
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:  
Treasurer     

            Correctional Services Corporation
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
& Treasurer     

            CPT Limited Partner LLC
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP,
Finance     

            CPT Operating Partnership LP
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP,
Finance   

Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



         

            Correctional Properties Prison Finance LLC
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP,
Finance     

            Public Properties Development and Leasing LLC
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP,
Finance     

            GEO Holdings I, Inc.
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP,
Finance     

            GEO Acquisition II, Inc.
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP,
Finance     

            GEO Transport, Inc.
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
& Treasurer     

            Just Care, Inc.
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
& Treasurer   

Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



         

            Cornell Companies, Inc.
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
and CFO     

            Cornell Companies Management Holdings, LLC
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
and CFO     

            Cornell Companies Administration LLC
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
and CFO     

            Cornell Corrections Management, Inc.
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
and CFO     

            CCGI Corporation
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
and CFO     

            Cornell Companies Management Services LP
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
and CFO   

Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



         

            Cornell Companies Management, LP
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
and CFO     

            Cornell Corrections of Alaska. Inc.
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
and CFO     

            Cornell Corrections of California, Inc.
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
and CFO     

            Cornell Corrections of Texas, Inc.
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
and CFO     

            Cornell Corrections of Rhode Island, Inc.
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
and CFO     

            Cornell Interventions, Inc.
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
and CFO   

Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



         

            Correctional Systems, Inc.
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
and CFO     

            WBP Leasing, Inc.
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
and CFO     

            Cornell Abraxas Group, Inc.
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
and CFO     

            WBP Leasing, LLC
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
and CFO     

            Bii Holding Corporation
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
Finance     

            BII Holding I Corporation
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
– Finance   

Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



         

            Behavioral Holding Corp.
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
– Finance     

            Behavioral Acquisition Corp.
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
– Finance     

            B.I. Incorporated
      By:   /s/ Brian R. Evans        Name:   Brian R. Evans        Title:   VP
– Finance     

Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



            The foregoing Registration Rights Agreement is
hereby confirmed and accepted as of the date first
above written.

Wells Fargo Securities, LLC
Merrill Lynch, Pierce, Fenner & Smith
                              Incorporated
Barclays Capital Inc.
J.P. Morgan Securities LLC
SunTrust Robinson Humphrey, Inc.

Acting on behalf of themselves and the several
Initial Purchasers
      By:   Wells Fargo Securities, LLC               By:   /s/ Jake Petkovich 
      Name:   Jake Petkovich        Title:   Director            By:   Merrill
Lynch, Pierce, Fenner & Smith        
                              Incorporated              By:   /s/ William H.
Pegler        Name:   William H. Pegler        Title:   Managing Director       
    By:   Barclays Capital Inc.             By:   /s/ Benjamin J. Burton       
Name:   Benjamin J. Burton        Title:   Managing Director   

Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



         

                  By:   J.P. Morgan Securities LLC             By:   /s/ Matthew
C. Bittner        Name:   Matthew C. Bittner        Title:   Executive Director 
          By:   SunTrust Robinson Humphrey, Inc.             By:   /s/
Christopher L. Wood        Name:   Christopher L. Wood        Title:   Managing
Director     

Registration Rights Agreement

 